Hammond, J.,
(orally.) The motion must be overruled. The case was submitted fairly to the jury, and their is evidence to sustain their verdict. It may be that if the case had been tried by the court alone a different result would have been reached, or, if the judge of the court had been one of the jury, he might have drawn different inferences from the facts, and insisted on a different verdict. But it would be a mere usurpation of the functions of a jury for the court to-set aside the verdict because it might or would have given a different one.
The trial by jury is a constitutional right of the parties, and this means the concurrent judgment'of 12 men, on questions of fact, and not the single judgment of the judge of the court, who cannot lawfully set aside verdicts until one is procured in accordance with his own judgment of the facts. This court is committed to this view of the law by several reported opinions, and its almost invariable practice not to disturb verdicts on the ground that they were contrary to the judge’s opinion of the weight of the evidence. The power to do this in a proper case is not denied; but, under our practice, where the par*293ties desire to try the facts by the court, they may so stipulate and take its judgment; or where the court, on a motion for a new trial, would not be satisfied to let a verdict stand, it should direct a verdict for the proper party. It is only where the jury has been misled, mis-instrncted, or so plainly acts from prejudice, passion, or other unknown influence that the court can see that their verdict must be the product of some such influence, and not a deliberate judgment on the evidence, that it should be sot aside. It should not, in my judgment, be set at naught simply because the judge does not like it or has a different notion from the jury as to the weight of the evidence. The line is difficult to draw, but the loading consideration is the preservation of trial by jury and a care not to usurp their function while protecting tho parties from partial, improper, or corrupt verdicts. The jury should decide the facts, and parties who go before it should cheerfully submit to their decision, and not experiment, first with the jury, and then with the court if the jury decides adversely. There must he an end somewhere, and this jury may as well end this case as another.
The law was charged, strictly according to the adjudged cases of Irwin v. Williar, 4 Sup. Ct. Rep. 160, (to appear in 110 U. S. 499,) and Marshall v. Thruston, 3 Lea, 740, and very favorably to defendants. Both sides seemed contented, and neither made exceptions to tho charge. Since the verdict it has been subjected to a searching scrutiny, as is proper, to find some error. The court does not see that the jury could have been misled by it. If the court had directed a verdict for the plaintiffs there would have been great complaint by defendants, and if for defendants alike complaint by plaintiffs, and justly so, for it is a clear case for the jury to determine.
It is as plain to the court as a mathematical demonstration that there is no foundation for the objection that the court eliminated from the consideration of the jury the intention of Adams & Son to gamble in prices. Both sides argued the case, and tried it from first to last, on the question whether the contracts out of which the controversy arises were gambling contracts or not. Here are contracts A, B, and C, etc., each for 100 bales of cotton, arid the contention is that they were not contracts for actual delivery, but for mere speculation in differences. Now, Adams & Son did not, in fact, make these contracts ; they were hundreds of miles away, had no dealings with the other contracting parties, and were ignorant of all the details of the transactions. How, then, can their intention enter into the determination of the question whether they were gambling contracts or not ? They employed an agent to make tho contracts, without specific instructions about the details; and, in testing the legality of the contracts, we must necessarily inquire about the intention of the agent and tho other parties. The principal may have intended to gamble, to pocket the profits and repudiate the losses, but if the agent was not engaged in the gambling business, and supposed his princi*294pal was willing to speculate for future prices in a lawful way, the principal cannot, on the facts of this ease, defend against the agent’s advances on the theory that he was only gambling. The court is satisfied with the charge in that respect, and its treatment of that subject. Kirkpatrick & Co. were employed to do the dealing in “futures,” and there were no restrictions on their discretion and no instructions to them. Hence they might bind their principals to legitimate dealings as well as imperii their advances by gambling. There might be some force in saying that they were not authorized to bind the principals except by lawful dealings, and therefore the principals were not liable for the losses by illegal gambling transactions; but it is a strange doctrine that, being uninstructed and unrestricted, the agent must lose his advances in -lawful dealings because his principal intended to violate the law against gambling and supposed he was doing this.
Overrule the motion.